DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 04/25/2022 is acknowledged.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schweiger (US 2015/0216635A1) [IDS dated 12/13/2019].

In regards to claims 1 and 13, Schweiger teaches a blank (12) is provided for producing a dental prosthesis (tooth crown) comprising a mechanically processable material block and a holder connected thereto for clamping in an automatic processing tool [Abstract, 0002, 0049-0051, 0055-0058, Figs. 1 and 4]. The dental blank comprises an insert structural part (14)  with an opening (22) facing towards an outer surface of the dental blank [Figs. 1 and 4]. The insert/structural part (14) comprises at least one positioning element (24) and (26) for the positioning of an abutment (32)  [0050, 0055, Figs. 1, 4].

In regards to claim 2, Schweiger further teaches the insert/structural part (14) is connected in a force-locking manner to the dental blank [0050].  The insert/structural part (14) receives an abutment by form locking using an adhesive and/or a screw connection [0050].

In regards to claim 3, Schweiger further teaches the insert/structural part (14) is opaque, thus has a translucency < 5% [0065].

In regards to claim 4, Schweiger further teaches the insert/structural part (14) comprises zirconium dioxide (ZrO2) and/or titanium [0009].  

In regards to claim 5, Schweiger further teaches block part is sintered to the structural part with the help of a joining material, in particular a silicate ceramic material [0019].

In regards to claim 6, Schweiger further teaches the block part is glued to the structural part with the help of a hybrid material. The hybrid material comprises an organic adhesive and a sintering material [0021].

In regards to claim 7, Schweiger further teaches the dental block is a glass ceramic precursor (i.e., a composite) [0032].

In regards to claim 9, Schweiger further teaches the insert/structural part (14) does not extend over an outer surface of the dental block [Fig. 1].

In regards to claim 10, Schweiger further teaches a holder is connected to the blank for clamping in an automatic processing tool.   The holder is arranged on the surface of the block arrangement side and the implant fixture to a surface on the implant side, thereby making it possible to work the blank by means of a computer-controlled conventional tool [Abstract, 0058].  

In regards to claim 11, Schweiger teaches a blank (12) is provided for producing a dental prosthesis (tooth crown) comprising a mechanically processable material block and a holder connected thereto for clamping in an automatic processing tool [Abstract, 0002, 0049-0051, 0055-0058, Figs. 1 and 4]. The dental blank comprises an insert structural part (14)  with an opening (22) to an access path facing towards an outer surface of the dental blank [Figs. 1 and 4]. The insert/structural part (14) comprises at least one positioning element (24) and (26) for the positioning of an abutment (32)  [0050, 0055, Figs. 1, 4].  The positioning element allows a screw connection to an abutment/implant base using a plug screw [0050, Fig. 4].

In regards to claim 12, Schweiger further teaches the opening of the path and the opening of the insert/structural part are on opposing faces of the blank [Figs. 1 and 4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schweiger (US 2015/0216635A1) [IDS dated 12/13/2019], as applied to claim 1 above. 

In regards to claim 8, Schweiger further teaches the color of the dental restoration can be adapted to the color of a natural tooth through the color of the structural part and also the color of the block part.   However, Schweiger does not expressly teach that the dental block has a translucency of 10-40%.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the translucency for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which teach dental blanks with an insert and opening include: Brehm (US 2016/0199159 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784